Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Omar Galiano on February 24, 2022.
The application has been amended as follows: 

In claim 1 line 16 please replace "the reconfiguration area" with "the out of sequence frame number" such that the line reads "when the error detection of the out of sequence frame number has ended, the sequential".

In claim 6 line 7 please replace "the reconfiguration area" with "the out of sequence frame number" such that the line reads "when the error detection of the out of sequence frame number has ended, restarting the".




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
within each claim as a whole the examiner deems the novel limitation to be that the sequence error detection is restarted from the same position where the detection was interrupted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pedersen teaches partially reconfiguring an IC and performing error checking using CRC calculated from unchanged and new configuration data.  Yang teaches defect isolation within a programmable logic device where the defect is determined to be within a portion of the configuration based on an output data pattern.  Ichimura teaches soft error detection within a CRAM of an FPGA by CRC checking of frames or blocks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114